 398DECISIONSOF NATIONALLABOR RELATIONS BOARDPhillips Synthetic Fibers,Inc.,Employer-PetitionerandTextileWorkers Union of America,AFL-CIOPhillips Synthetic Fibers,Inc.'andGTAArea JointBoard,TextileWorkersUnion of America,AFL-CIO-CLC. Cases 10-RM-613 and 10-CA-10305April 30, 1974DECISION AND ORDERBY MEMBERSFANNING,KENNEDY, ANDPENELLOOn January 16, 1974, Administrative Law JudgeSydney S. Asher issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand asupporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adoptsas itsOrder the recommend-ed Order of the Administrative Law Judge andhereby orders that Phillips Synthetic Fibers, Inc.,Rockwood, Tennessee, its officers, agents, succes-sors, andassigns, shall take the action set forth in thesaid recommended Order.IT IS ALSOHEREBY ORDEREDthat the complaint inCase 10-CA-10305 be, and it hereby is, dismissed,insofaras it allegesthat Respondent violated the Actby discharging Roland Wayne Roddy.IT IS FURTHER ORDERED that, in Case 10-RM-613,the challenges to the ballots of Roland WayneRoddy and Vicky B. Louden be sustained and thechallenge to the ballot of Johnny Lester Cromwell beoverruled and that the case be, and it hereby is,remanded to the Regional Director for Region 10,who is hereby directed to open and count the ballotcast by Johnny Lester Cromwell and to issue arevised tally of ballots. In the event the revised tallyof ballots reveals that the Union has received amajority of valid ballots cast, the Regional Director3 Ile nameof Respondentin Case 10-CA-10305 appearsas amended atthe consolidated hearing.ishereby directedto issue anappropriatecertifica-tionof representative.210 NLRB No. 56DECISIONSYDNEY S. ASHER, Administrative Law Judge: Thiscontroversystems from the effortsof GTAArea JointBoard,TextileWorkers Union of America,AFL-CIO,CLC, hereincalled theUnion,to become the bargainingrepresentativeof the employees of Phillips SyntheticFibers,Inc.,'Rockwood,Tennessee,herein called theRespondent. The representation proceeding was initiatedby a petition filed by the Respondent in Case 10-RM- 613on July 5,1973, seeking an election.Thereafter,on July 25,1973, the parties executed a stipulation for certificationupon consent election.The election was held on August 15,1973. Eight votes were cast for the Union and eight voteswere cast againstthe Union;there were three challengedballots,those of Johnny Lester Cromwell, Roland WayneRoddy (also referred to in the record as Wayne Roddy),and VickyB. Louden(also referred to in the record asVickeyB. Louden).The unfair labor practice case was initiated by a chargefiled by the Union in Case 10-CA-10305 on July 27, 1973.The Regional Director for Region 10 issued a complaint onAugust 22,1973,alleging that theRespondent haddischarged Johnny Lester Cromwell and Wayne Roddy,two of its employees, on June 19 and 26, 1973, respectively,because of their membership in, and activities on behalf of,the Union.It is alleged that this conduct violated Section8(a)(1) and (3) of the National Labor Relations Act, asamended(29 U.S.C. Sec.151,et seq.),herein called theAct. TheRespondent filed an answer admitting that it haddischarged Cromwell and Roddy on the dates alleged,denying thatthese individuals were employees within themeaning of the Act,and alleging that these individuals, atthe time of their discharges,were supervisors as defined inthe Act.On August 28, 1973,the Regional Director issued hisreport on challenged ballots in Case 10-RM-613, in whichhe concluded that the challengedballots raised substantialand material factual issues which could best be resolved bya hearing. He further ordered Case 10-RM-613 consoli-dated with Case 10-CA-10305.Pursuant to notice,a consolidated hearing was heldbefore me on October 11, 1973, at Rockwood,Tennessee.All parties were represented and participated fully in thehearing. During the hearing, the parties stipulated that thechallenge to the ballot of Vicky B. Louden should besustained. The parties further stipulated during the hearingthat both Cromwell and Roddy had been discharged onJune 26, 1973. After the close of the hearing the GeneralCounsel and the Respondent filed briefs, which have beencarefully considered.Uponthe entire record,and from my observations of thewitnesses, I make the following:IThe name of the Respondent in Case 10-CA-10305 appears asamended at the consolidatedhearing. PHILLIPS SYNTHETICFIBERS,INC.399FINDINGS OF FACTA.PreliminaryMattersThe complaint alleges, the answer admits,and it isfound,that the Respondent is, and at all material times hasbeen,an employer engaged in commerce as defined in theAct and its operation meet the Board's jurisdictionalstandards; 2and that the Union is, and at all material timeshas been,a labor organization within the meaning of theAct.B.The Ih.,uesAt the consolidated hearing the parties agreed that theRespondent had discharged Cromwell and Roddy becauseof their union activities. This, plus the stipulation disposingof the challenge to Louden's ballot, narrows the issues. Theonly remainingissues are(1)whether Cromwell was asupervisor within themeaning ofthe Act at the time of hisdischarge, and (2) whether Roddy was a supervisor withinthemeaning of the Act at the time of his discharge. TheGeneral Counsel and the Union maintain that Cromwelland Roddy were rank-and-file employees on the crucialdate, June 26, 1973. The Respondent, on the contrary,contends that they were both supervisors at that time.C.The SettingAt all material times George W. Phillips, III, has beentreasurerand principal stockholder of the Respondent. TheRockwood building was acquired by the Respondent inJanuary 1972. In April 1972 the Respondent commencedinstallingequipment, and continuously since that monthJohn Castile Howard has been plant superintendent. Thefirstlineofmachines was completed and productionstarted in October 1972. The Respondent is currentlysetting upa second production line.During most of the time that the Respondent's plant hasbeen in operation it has run on three shifts. The first andsecond shifts have been in continuous operation. The thirdshift began in October 1972 and was discontinued in April1973. It resumed in May 1973 and has beenin continuousoperation since then. The Respondent's total plant comple-ment has been about 25 employees.D.The Status of Cromwell1.FactsJohnny Lester Cromwell commenced to work for theRespondent in August 1972 at wages of $2.50 per hourhelping to install the machinery. When production startedCromwell was made a foreman, with authority to dis-charge, at a salary of $125 per week. When the third shift2TheRespondent is, and at all material times has been,a Rhode Islandcorporation with its office and place of business in Rockwood,Tennessee,where it is engaged in the commission processingof syntheticwaste fibers.During the 12 months prior to August22, 1973,the Respondent receivedgross revenues of more than $50,000 for services performed for customerslocated outside the State of Tennessee.3There is a conflict as to whether Cromwell had requested this transfer. Ideem it unnecessary to resolve this conflict4The Respondent relies in part on Phillips'testimony that "Mr.began, Cromwell became its foremanand remained in thiscapacity until "about a week or two" before the third shiftwas shut down, when he was transferred to thefirst shift .3The foreman of the first shift at that time was Kyle Loy.Cromwell's duties on the first shift were to helpinstall themachinery for a second production line and to fixmalfunctioningmachines. In May 1973 Cromwell wastaken off his weekly salary,put on wagesof $2.60 per hour,and required to punch a timeclock. As previously de-scribed, the Respondent discharged Cromwell on June 26,1973, becausehe engaged in unionactivities.Sometimelater he received through themail a separation noticeprepared by the Respondent in which his job was describedas "shift foreman" and the reason for dischargegiven as:"Involvedin union activitieswhile employedin superviso-ry capacity."2.Contentionsand conclusionsAll parties agree that while Cromwellwas foreman onthe third shift his authority was suchas to constitute him asupervisor within the meaning of the Act. However, theGeneralCounsel and the Union maintain that thissupervisory authority was withdrawn when Cromwell wastransferred from the third to the first shift, and was notrestored to Cromwell thereafter. In this connection theypoint out that Loy continued as foreman on the first shifteven after Cromwell joined that shift. The Respondent, onthe other hand, insists that Cromwell's status and authorityas a supervisor continued afterhis transferto the first shift.Although the Respondent admits that Loyretained hisforeman's authority, the Respondent contends that afterCromwell came into the first shift Cromwell and Loyshared the foreman's position, authority, and duties.4I cannot agree with the Respondent's positionregardingCromwell for the followingreasons:(1) There were only 8or 10 employees on the first shift. They were supervised byLoy, and Howard also spent sometime inthe plant duringthe first shift-under the circumstances there would appearto be little need for an additional supervisor. (2) Shortlyafter the change of shift, Cromwellsustaineda reduction inpay 5-a personnel actionconsistentwith demotion. (3)Neither Loy nor Cromwell was advised that they were co-foremen of the shift and no attempt was made by anyoneto allocate authority between them-yet if indeed theywere to share the responsibility one would expect them tobe so informed. (4) According to Cromwell'screditedtestimony Loy sometimesassignedCromwell to fill in forabsent operators-conduct consistent with Cromwell'sdemotions For these reasons I am convinced and find thatCromwell's status changed when he left the third shift andCromwell wasn'tdemoted from being foreman ever." This is a self-servingconclusionarystatement and I give it little probative weight.5Even based on a 44-hour week with time and a half for overtime, at$2.60 per hour Cromwell would earn only$119.60 per week, less than hisformer salaryof $125 per week TheRespondent's argument that Cromwellwas taken off salary because all other foremen had been put on hourlywages fails to explainthe cut in his pay6 Loy deniedthat he had done so.Loy did notimpress me as a reliablewitness and I donot credithis denial in this respect. 400DECISIONSOF NATIONALLABOR RELATIONS BOARDthathe no longer was possessed of any supervisoryauthority after that.?E.The Statusof Roddy1.FactsRolandWayne Roddy was first employed by theRespondent in October 1972 as a picker operator on thefirst shift at wages of $1.65 per hour. Approximately 4 or 5months later he was assigned to operating the bailer on thesame shift, which job he held for about 2 months. Whilethe record is not entirely clear as to when, he apparentlyreceived a wage increase to $1.85 perhour sometimeduring this period.InMay 1973, when the third shift resumed operations,Roddy was transferred to the third shift andgiven a wageincreasefrom $1.85 to $2.50 per hour. For about 3 weeksLoy left the first shift and temporarily went on the thirdshift to train Roddy how to fix breakdowns in themachines; then Loy returned to the first shift. Roddyremained on the third shift until his discharge on June 26,1973. At that time the Respondent furnished Roddy with aseparation notice describing his job as "picker opr." andgiving asthe explanation for his discharge: "Involved inunion activities when a foreman of a shift."2.Contentions and conclusionsThe General Counsel and the Union maintain thatRoddy's transfer to the third shift did not carry with it anysupervisory authority and that he merely servedas a "fixer-trainee,"a rank-and-file job. The Respondent, on thecontrary, contends that when Roddy went to the third shifthe wasput in charge of that shift, and cloaked withsupervisory authority.I agree with the Respondent regarding Roddy's statusafterhis transfer. The factors which have persuaded me tothisdetermination are: (1) Howard appeared on the thirdshift only two or three times each week according to thecredited testimony of Rufus Presswood, an employee onthe first shift and a witness for the General Counsel. If, asthe General Counsel and the Union would have us believe,Roddy was not a supervisor, then the six employees on thatshiftwere largely without effective supervision at all-asituation which I find hard to believe could have existed.(2)All parties agree that Cromwell, Roddy's predecessoron the third shift, was a supervisor while on that shift; noreason appears why there was any less need of supervisionafter Roddy replaced Cromwell on the shift. (3) At the timeof the transfer Roddy received a wage increase of morethan 35 percent over his previous wage-a factor indicat-ing promotion. (4) Howard testified credibly that heinformed Roddy during his last week on the third shift thatif the employees "wouldn't cooperate with him [Roddy]that he [Roddy] could dismiss them." This constitutes aclear grant of supervisory power. In the light of theforegoing I conclude that, at least from the time LoyrThere issome testimony indicating that after his transfer to the firstshiftCromwell applied toa financial institutionfor aloan and representedhimself as a foreman. (The applicationitself was not produced in evidence.)Even assuming this to be so, it would not change my decision that he ceasedceased to train himand returned to the firstshift,Roddywas incharge of the thirdshift and possessedsupervisoryauthority overthemen on that shift.And in my opinionthe fact that theRespondent describedRoddy in hisseparation notice asa picker operator does not require adifferentresult.Upon the abovefindings of fact, and upon the entirerecord,Imake the following:CONCLUSIONS OF LAW1.Phillips Synthetic Fibers,Inc., is,and at all materialtimes has been,an employer within the meaning of Section2(2) of the Act,engaged in commerce within the meaningof Section 2(6) and(7) of the Act.2.GTA AreaJoint Board,TextileWorkers Union ofAmerica, AFL-CIO, CLC, is,and at all material times hasbeen, alabor organization within the meaning of Section2(5) of the Act.3.On June 26, 1973, JohnnyLester Cromwell was anemployee of the Respondent within the meaning of Section2(3) of the Act.4.By discriminatorilydischargingJohnnyLesterCromwellon June 26,1973, and thereafter failing andrefusing to reinstate him, thereby discouraging member-shipin the above-named labor organization,the Respon-dent has engaged in and is engaging in unfair laborpracticeswithin the meaning of Section 8(aX3) of the Act.5.By the above-described conduct,thereby interferingwith,restraining,and coercing its employees in the exerciseof rightsguaranteed them in Section 7 of the Act, theRespondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(axl) of the Act.6.Theabove-describedunfair labor practices tend tolead to labordisputes burdening and obstructing com-merce and the free flow of commerce,and constitute unfairlabor practicesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.7.On June 26, 1973, Roland WayneRoddy was asupervisorof theRespondent within the meaning ofSection 2(11) of the Act.8.By dischargingRoland Wayne Roddyon June 26,1973, theRespondentdid notengage in any unfair laborpractices withinthe meaning of Section 8(aXI) or(3) of theAct.9.In theelection inCase 10-RM-613 held on August15, 1973, JohnnyLester Cromwell was eligible to vote butRolandWayne Roddy and VickyB. Louden were not.THEREMEDYNormally the discriminatorydischarge of an employeebecause of his union activitiesgoesto the very heart of theAct and calls for a broadcease-and-desist order.8Here,however,the facts concerning Cromwell'sauthority maywell have mislead the Respondent into a sincere, albeiterroneous, belief thatCromwell was a supervisor and thathisdischarge therefore was not violativeof law. Underto be a supervisor after he was transferred to the first shift.8A. ! Kralewski ManufacturingCo., Inc.,180 NLRB 1071; Wesim'sShoppers City,Inc.,189 NLRB 234; and Scbrh;Schneider & Satnk LawshsrCompany,198 NLRB No. 72, fn. 2. PHILLIPS SYNTHETICFIBERS,INC.401these particular circumstances,Ibelievea narrow cease-and-desistorder will suffice adequately to remedy theunfair labor practice committed.Itwill therefore berecommended that the Respondent cease and desist fromthe unfair labor practices found herein and from any likeor related conduct.Affirmatively,itwill be recommended that the Respon-dent offer to Johnny Lester Cromwell immediate and fullreinstatementto his former position or, if that position nolonger exists,to a substantially equivalent position,withoutprejudice to his rights and privileges previously enjoyed,and make himwhole for any loss of pay he may havesufferedby reason of his discharge, by paying to him theamount that he would normally have earned from the dateof his discharge to the date of the offer of reinstatement,lesshisnetearnings during this period. The backpayprovided for herein shall be computed on a quarterly basisin the manner establishedinF.W.WoolworthCompany,90NLRB 289, including 6-percent interest per year as setforth inIsisPlumbing & Heating Co.,138 NLRB 716.Itwillalsobe recommended that the Respondentpreserve and make available to the Board,upon request, allrecords necessary to determine the amount of backpay duehereunder,and post appropriate notices.IT WILL FURTHER be recommended that the complaint inCase l0-CA-10305 be dismissed insofar as it alleges thatthe Respondent violated the Act by discharging Roddy.ITWILL FURTHER be recommended that in Case10-RM-613 the challenge to the ballot of Cromwell beoverruled, that his ballot be open and counted, that thechallengesto the ballots of Roddy and Louden besustained,and that thereafter a revised tally of ballots beprepared and issued.Upon the foregoing findings of fact,conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDERSPhillips Synthetic Fibers, Inc., Rockwood,Tennessee, itsofficers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Discouraging membershipin GTAArea Joint Board,TextileWorkers Union of America,AFL-CIO, CLC, orany other labor organization,by discharging or otherwisediscriminating against employees in regard to their hire ortenure of employment or any term or condition ofemployment.(b) In any like or related manner interfering with,restraining,or coercing its employees in the exercise ofrights protected by Section7 of the Act.2.Take the following affirmative action necessary toeffectuate the policiesof the Act:(a)Offer Johnny Lester Cromwell immediate and fullreinstatement to his former position,or if that position nolonger exists,to a substantially equivalent position,withoutprejudice to his seniority or other rights and privilegespreviously enjoyed,and make him whole for any loss ofpay he may have suffered by reason of the discriminationagainst him, with interest at the rate of 6 percent per year.(b) Preserve until compliance with any order for backpaymadeby theBoard and,upon request, make available tothe Board or its agents,for examination and copying, allpayroll records,social security payment records,timecards,personnel records and reports,and all other recordsnecessary to compute the amount of backpay due underthis recommended Order.(c) Post at its plant in Rockwood, Tennessee, copies ofthe attached notice marked "Appendix." 10 Copies of thesaid notice, on forms provided by the Regional DirectorforRegion 10, after being signedby an authorizedrepresentative of the Respondent, shall be posted by theRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily displayed. Reasonable stepsshallbe taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(d)Notify theRegionalDirectorforRegion 10, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS FURTHER recommended that the complaint in Case10-CA-10305 bedismissed,insofar as it alleges that theRespondent violated the Act by discharging RolandWayne Roddy.IT IS FURTHER recommended that in Case 10-RM-613the challenge to the ballot of Johnny Lester Cromwell beoverruled, that this ballot be opened and counted, that thechallenges to the ballots of Roland Wayne Roddy andVicky B. Louden be sustained, and that thereafter a revisedtally of ballots be prepared and issued.9 In the event no exceptions are filed asprovided by Sec. 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommended Order herein shall, asprovided in Sec.102.48of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions, and order, and all objectionsthereto shall bedeemed waived for all purposes.10 In the event that the Board'sOrder is enforcedby a Judgment of aUnited States Court of Appeals, the wordsin the notice reading"Posted byOrder of the National LaborRelations Board"shall read"Posted Pursuantto a Judgment of the United StatesCourtof Appeals Enforcingan Order ofthe NationalLaborRelations Board."APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOTdiscouragemembership in GTA AreaJointBoard,TextileWorkers Union of America,AFL-CIO, CLC, or any otherunion,by discharging orotherwise discriminating against ouremployees withregard to their jobtenureorworking conditions.WE WILL NOT in any like or relatedmanner interferewith,restrain,or coerceour employees in the exerciseof their right to self-organization, to form, join, or assistany union, to bargain collectively through representa-tives of theirown choosing,and to engagein concertedactivities for the purpose of collectivebargaining orother mutual aid or protection, or to refrain from suchactivities.WE WILL offerto reinstateJohnny Lester Cromwell 402DECISIONSOF NATIONALLABOR RELATIONS BOARDimmediately to his formerjob without loss of seniority,This is an official notice and must not be defaced byand will pay him for any wages he may have lostanyone.because we discharged him, with 6 percent interest.This notice must remain posted for 60 consecutive daysOur employees are free to belong or not to belong to anyfrom the date of posting and must not be altered, defaced,union.or covered by any other material.Any questions concerning this notice or compliance withPHILLIPS SYNTHETIC FIBERS,itsprovisionsmay be directed to the Board's Office,INC.Peachtree Building,Room 701, 730 Peachtree Street, N.E.,(Employer)Atlanta,Georgia 30308,Telephone 404-526-5760.DatedBy(Representative)(Title)